Exhibit 10.17

XILINX, INC.

AMENDMENT OF EMPLOYMENT AGREEMENT

THIS AMENDMENT OF EMPLOYMENT AGREEMENT is entered into as of June 13, 2012, by
and between Xilinx, Inc., a Delaware corporation (the “Company”) and Moshe
Gavrielov (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated January 2, 2008 (the “Agreement”), which sets forth various
terms of the Executive’s employment;

WHEREAS, among other terms, the Agreement provides for certain benefits in the
event the Executive’s employment is terminated for certain qualifying reasons,
as set forth in the Agreement;

WHEREAS, the Company and the Executive now wish to amend the Agreement in order
to clarify the treatment of certain equity awards in the event the Executive’s
employment is terminated for such certain qualifying reasons;

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
to amend the Agreement as set forth below:

AGREEMENT

 

1. Termination Benefits: Section 4(c) of the Agreement is superseded and
replaced in its entirety to read as follows:

“If (i) the Company terminates your employment at any time (A) other than for
Cause (as defined below) or (B) due to a disability, or (ii) you voluntarily
terminate your employment for Good Reason (as defined below), then, subject to
your execution of a release of claims in favor of the Company in the form
attached hereto as Exhibit A, which release becomes effective in accordance with
its terms on or before the thirtieth (30th) day following your termination of
employment, then you shall be entitled to (w) a lump sum payment equal to the
sum of twelve (12) months of your base salary plus one year of your target bonus
(both at the rate in effect on your termination of employment), together with
any base salary accrued through your termination date payable on the thirtieth
(30th) day following such termination of employment, (x) either a lump sum
payment equal to the value of twelve (12) months of COBRA coverage payable on
the thirtieth (30th) day following your termination of employment or direct
payment of your premiums for health care continuation coverage under the
applicable provisions of COBRA, provided that you elect to continue and remain
eligible for these benefits under COBRA, and do not become covered through
another employer’s health plan during this period, and provided further the
election as to lump sum payment or direct payments of COBRA premiums pursuant to
this subsection (x) must be made at the time of termination, (y) twenty-four
(24) months accelerated vesting of your Initial Grant and all other equity
grants that you received from the Company prior to such termination of
employment, provided that with respect to (i)(a) any outstanding awards of
performance-based restricted stock units for which the number of earned
restricted stock units has not been determined as of the date of termination,
the number of performance-based restricted stock units that will become earned
for purposes of vesting shall be determined based on actual performance of the
applicable performance metrics, as, and at such time as, determined by the
Compensation Committee of the Board of Directors, and shall be settled as soon
as practicable following such determination (but no later than two and a half
(2 1/2) months after the fiscal year in which the termination date occurs);
provided, however, that, if such termination of employment occurs within one
year following the consummation of a Change of Control (as such term is defined
in the 2007 Equity Incentive Plan of Xilinx, Inc.), the number of
performance-based restricted stock units that will become earned for purposes of
vesting instead shall be the target number of restricted stock units set forth
in the applicable award agreement and (b) with respect to any earned restricted
stock units that are subject to “cliff” vesting on one or more anniversaries of
the date of grant, solely for purposes of determining the number of earned
restricted stock units that shall vest upon termination, the performance-based
restricted stock units shall be treated as instead being subject to monthly
vesting in equal installments from the applicable date of grant and you shall
become vested in that number of earned restricted stock units that would have
vested during the period commencing from the date of grant and continuing up to
your termination date and during an additional the twenty-four (24) month period
following your termination date and (ii) any outstanding awards of restricted
stock units that are not subject to performance metrics and that are subject to
“cliff” vesting on one or more anniversaries of the date of grant, solely for
purposes of determining the number of such restricted stock units that shall
vest upon termination, such restricted stock units shall be treated as instead
being subject to monthly vesting in equal installments from the applicable date
of grant and you shall become vested in that number of restricted stock units
that would have vested during the period commencing from the date of grant and
continuing up to your termination date and during an additional twenty-four
(24) month period following your termination date, and (z) a pro rata portion of
your bonus for the fiscal year of such termination of employment, payable at the
same time the Company pays annual bonuses to other executive officers for such
fiscal year (but no later than two and a half (2 1/2) months after the fiscal
year in which the termination date occurs) based on (I) your termination date,
(II) the determination by the Compensation Committee whether company performance
objectives have been met, and (III) an assumption that any individual MBO has
been achieved at 100%. Additionally, you will be required to tender your
resignation as a member of the Board.”

 

1



--------------------------------------------------------------------------------

2. Section 409A: Section 4(g) of the Agreement is superseded and replaced in its
entirety to read as follows:

“In the event that it is determined that payments pursuant to this Agreement
constitute non-qualified deferred compensation subject to Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”), then,
solely to the extent required in order to avoid taxation and/or tax penalties
under Section 409A, no such amounts shall be paid unless and until you have
experienced a separation from service within the meaning of Section 409A and any
such amount that would be paid to you within six (6) months following your
separation of service shall be accumulated and paid to you on the first business
day following such six (6) month period.

 

2



--------------------------------------------------------------------------------

The parties hereto intend that this Agreement comply, to the extent applicable,
with the provisions of Section 409A and related regulations and Treasury
pronouncements. If the parties determine in good faith that any provision
provided herein would result in the imposition of an excise tax under the
provisions of Section 409A, the parties hereby agree to use good faith efforts
to reform any such provision to avoid imposition of any such excise tax in such
manner that the parties mutually determine is appropriate to comply with
Section 409A.”

 

3. Continuation of Other Terms: Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

 

4. Applicable Law: This amendment shall be governed by the laws of the State of
California as such laws are applied to arrangement between California residents
entered into and to be performed within the State of California.

 

XILINX, INC.

   EXECUTIVE   

/s/ J. Michael Patterson

  

/s/ Moshe Gavrielov

   J. Michael Patterson    Moshe Gavrielov    Chair, Compensation Committee   
President &    of the Board of Directors    Chief Executive Officer   

 

3